MERRIMAN S. SMITH, Judge.
On February 3, 1946, state road commission employees were working on secondary road No. 7 in Pleasants county. West Virginia, building a retaining wall which necessitated blasting out the rock for a foundaton. One of the blasts threw stone over the hillside and broke the two-inch oil pipe line belonging to the claimant, causing a wastage of 20.54 barrels of oi.1. A claim for the 20.54 barrels of oil at $2.94, amounting to $60.39. together with labor and material for repairs to the pipe line, in the amount of $34.80, making a total of $95.19, is presented for the loss sustained.
*223Upon investigation and examination by the state road coin-mission the payment is recommended by the head of the department and concurred in by the attorney general.
An award is hereby authorized in the amount of ninety-five dollars and nineteen cents ($95.19) to the Valvoline Pipe Lines Company, by order of this court.